Citation Nr: 1749904	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  09-10 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a higher (compensable) rating for residuals of a right fibula fracture.

2.  Entitlement to a nonservice-connected (NSC) pension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 2000 to October 2000.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2013, the Board remanded these matters for additional development.  The Board's July 2013 remand also included the issue of service connection for acquired psychiatric disorder.  Service connection for this disability (characterized as bipolar disorder with depressed mood) was granted via a December 2016 rating decision.  This was a full grant of the benefit sought.  Thus, the issue is no longer on appeal.

In May 2013, the Veteran testified at a Board hearing (a transcript is of record).  The Veterans Law Judge (VLJ) who conducted the May 2013 hearing is no longer employed at the Board.  In April 2017, the Board sent a letter to the Veteran, informing him of this situation and advising him of her right to request another Board hearing before a different VLJ, adding that if the Board did not receive a response within thirty days, it would assume that the Veteran does not want another hearing.  The Board has not received a response from the Veteran.  As such, the Board assumes that she does not want another hearing, and proceeds accordingly.


FINDINGS OF FACT

1.  The evidence shows that the Veteran's service-connected right ankle disability manifests swelling and pain during flare-ups.

2.  Service connection has been established for the Veteran's mental health disability; as a result, her NSC pension claim has become moot.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating of 10 percent, but not higher, for the Veteran's service-connected right ankle disability have been met.  38 U.S.C.A. § 1155, 5107 (West 2016); 38 C.F.R. §§ 4.59, 4.71a, DC 5271 (2016).

2.  The issue of entitlement to NSC pension is dismissed as moot.  38 U.S.C.A. § 1521 (West 2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

In August 2007, VA sent a letter to the Veteran, notifying her of the evidence and information necessary to substantiate her claims.  The record shows that this letter was returned as undelivered.  Nevertheless, in October 2008, VA sent a new letter to the Veteran, informing her of the information necessary to substantiate her increased rating claim.  Then, in February 2009, VA issued a statement of the case, which incorporated the relevant regulations and provided a basis for any denials.  The Board finds that any notice defects have been corrected.  The Board also finds that all identified, pertinent treatment records have been obtained and considered. 

Pursuant to the July 2013 Board remand, the Veteran underwent a VA examination in June 2016 to determine the severity of her ankle disability.  There is no argument or indication that these examinations are inadequate or that their findings do not reflect the current nature or severity of the Veteran's disabilities.

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claim.  Any errors committed were not harmful to the essential fairness of the proceedings, and the Veteran will not be prejudiced by a decision.  

II.  Analysis

Increased Rating for the Right Ankle

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all cases, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

Disabilities of the ankle are rated under two specific Diagnostic Codes, based on the types of functional limitations associated with the disabilities, particularly limitation of motion.  Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5270 provides ratings for ankylosis of the ankle, that is, for complete lack of movement or a frozen ankle, with the assigned disability rating based on the position in which the joint is fixed.  In this instance, the Veteran does not have ankylosis in the left ankle and the rating criteria for ankylosis need not be discussed any further.  38 C.F.R. § 4.71a.

Diagnostic Code 5271 provides ratings based on limitation of extension of the ankle.  Moderate limitation of motion of the ankle is rated as 10 percent disabling; and marked limitation of motion of the ankle is rated as 20 percent disabling.  38 C.F.R. § 4.71a.

In this case, the evidence fails to show that the Veteran has limited range of motion in her right ankle.  Rather, two VA examinations show normal range of motion.  See VA examinations from August 2007 and June 2016.  The Veteran, however, has reported flare-ups, described as occasional swelling and residual pain with prolonged standing.  See June 2016 VA examination at 2.  The June 2016 VA examination also shows a finding that the Veteran has arthritis, based on an August 2007 X-ray.  Id. at 6.  

Based on this evidence, and resolving doubt in favor of the Veteran, the Board finds that she is entitled to the minimum compensable rating of 10 percent, for right ankle pain and swelling during flare ups.  38 C.F.R. § 4.59.  A rating in excess of 10 percent, however, is not warranted, as the evidence fails to show ankylosis or limited range of motion.

Entitlement to NSC Pension

The law provides that VA shall pay to each veteran of a period of war who meets the service requirements prescribed in 38 U.S.C.A. § 1521(j) and who is permanently and totally disabled from non-service-connected disability not the result of the Veteran's willful misconduct, pension at the rate prescribed by 38 U.S.C.A. § 1521.  See 38 U.S.C.A. § 1521(a).  

The Veteran initially asserted that her NSC pension claim was based on a substance abuse disability.  See 06/20/2007 VBMS, VA 21-526 Veterans Application for Compensation or Pension.  Nevertheless, at her May 2013 Board hearing, she clearly indicated that her NSC pension was based on her psychiatric acquired disorder.  The Veteran also testified that she was unemployed.  See 07/01/2013 Legacy Content Document Manager, Hearing Transcript, at 6.

More recent evidence indicates that she has been employed on a full time basis.  See June 2016 VA examinations.  Moreover, in December 2016, the RO granted service connection for bipolar disorder with depressed mood.  As a result, the Veteran's NSC pension claim has become moot.  In other words, since the Veteran's mental health disability is now service-connected, it can no longer be the basis for a NSC pension claim.  In view of the above, this is issue is dismissed as moot.


ORDER

A higher rating of 10 percent for the Veteran's service-connected right ankle disability is granted.

The issue of entitlement to NSC pension is dismissed as moot.




____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


